          Case 4:20-cv-01519-JM Document 22 Filed 02/02/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CHRISTOPHER W. GABLE                                                           PLAINTIFF

V.                             CASE NO. 4:20-cv-1519 JM

UNITED STATES DEPARTMENT OF                                                 DEFENDANTS
JUSTICE, et al.

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 2nd day of February, 2021.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
